Citation Nr: 0816313	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision in which the RO, inter alia, granted the veteran's 
claim for service connection for PTSD and awarded a 30 
percent rating, effective April 22, 2004.  The RO notified 
the veteran of this determination by letter dated in November 
2004.  In October 2005, the veteran filed a notice of 
disagreement (NOD) to the assigned rating.  A statement of 
the case (SOC) was issued in June 2006, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2006.

In July 2007, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include arranging for the veteran to 
undergo a VA mental disorders examination.  After 
accomplishing the requested action, the AMC continued the 
denial of the claim for a higher rating for PTSD (as 
reflected in a February 2008 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the April 22, 2004, effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by interrupted sleep, occasional nightmares, 
irritability, occasional flashbacks, anxious mood, 
depression, and some impairment in concentration; these 
symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the veteran was provided notice of the 
criteria for higher ratings for PTSD in the June 2006 SOC 
(which suffices for Dingess/Hartman).  A July 2007 post-
rating letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating for his PTSD disability, what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  The July 
2007 letter also generally informed the veteran how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations, 
also consistent with Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the February 2008 
SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Although the record does not include a single notice letter 
that reflects the specificity addressed in Vazquez-Flores, 
the Board also finds that, to the extent Vazquez-Flores 
applies to a claim for a higher initial rating, the July 2007 
letter also informed the veteran that he had to provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, that if 
an increase in disability was found, a disability rating will 
be determined by applying relevant diagnostic codes which 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent depending on the 
disability involved, and provided examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensastion.  These examples included statements 
from employers as to how his condition affects his ability to 
work.  While the above, collectively, appears to meet the 
requirements of Vazquez-Flores, to whatever extent that such 
notice is deficient, the veteran's statements to the January 
2008 VA examiner that outline his work history and how his 
PTSD symptoms affect his daily life reflect that he 
understood these requirements.  Consequently, any error in 
this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from the Vet 
Center in Worcester, Massachusetts; and reports of VA 
examinations.  Also of record and considered in connection 
with this claim are various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Factual Background

A November 2003 private treatment record from the Fallon 
Medical Center notes that the veteran admitted to suffering 
from PTSD from his Vietnam experiences, but also notes, 
without further explanation,  that he periodically got 
involved in helping other veterans.  

Records from the Vet Center in Worcester, Massachusetts, 
dated from February 2004 to September 2004 reflect that the 
veteran was an unemployed microbiologist who attended 
individual counseling, and some group sessions, for his PTSD.  
He appeared at the Vet Center as a walk-in complaining of 
intrusive thoughts of the Vietnam War.  A nurse at the Vet 
Center often described his mood as slightly anxious, and 
occasionally as euthymic.  Progress notes from individual 
sessions often noted that the veteran was doing well.  He 
often did not show for group sessions.  

A May 2004 private medical record from the Fallon Medical 
Center notes that the veteran denied suicidal ideation.

In May 2004, the veteran was initially evaluated by VA for 
service connection for PTSD.  The report noted that the 
veteran was unemployed after being laid off from his last job 
with JQ Biological Biotech lab.  He was married with three 
grown boys and had a master's degree in public health.  Past 
employment included work as a supervisor in clinical 
laboratories associated with universities.  On examination, 
the veteran was described as having good hygiene, no abnormal 
movements, and no psychomotor agitation or retardation.  His 
speech had intact tone, content and comprehension.  The 
veteran described his mood as good and his effect was noted 
as brighter.  His thought process was noted as linear, 
logical and goal oriented.  The veteran denied any paranoia, 
delusion, or hallucinations.  He endorsed increased 
nightmares, flashbacks, increased hyper vigilance and a hyper 
startle response.  He denied any suicidal or homicidal 
ideation, any depressive or affective mood symptoms, and any 
obsessive thought or compulsive ritual behavior.  His 
cognitive examination was grossly intact.  The examiner 
diagnosed prolonged PTSD and assigned a Global Assessment of 
Functioning Score (GAF) score of 70.

In a September 2004 Vet Center record, the veteran's 
prognosis was listed as good.  Follow-up was recommended 
whenever the veteran thought necessary.

In his October 2005 NOD, the veteran indicated that he 
strongly disagreed with the May 2004 VA examiner's 
observations that the veteran denied any depressive or 
affective mood symptoms or obsessive thoughts or compulsive 
ritual behavior.  The veteran replied that in fact these were 
among the reasons why he first went to the Vet Center in 
Worcester.

In the report of a  January 2008 VA examination, the examiner 
noted that the veteran had been married once since 1972 and 
had three grown children.  While the couple did not generally 
argue, and the veteran described him and his wife as 
emotionally close, he admitted that he often held things back 
and that it was quite difficult when he tried to be more 
open.  The veteran currently worked on a vaccine project as a 
research scientist at Tufts University and reported that he 
did not lose time from work due to his PTSD.  At the time of 
this examination, he had worked at Tufts for two and a half 
years.  The report of examination noted that laboratory work 
provided an opportunity to work mostly alone, which the 
veteran preferred.  About 5 to 6 years ago, the veteran 
worked at the University of Massachusetts where he was a 
researcher for 13 years and then retired, in part, due to 
stress from the 25th anniversary of the end of the Vietnam 
War.  In between these two jobs, the veteran worked for 
several months at Genzyme but was fired.  The veteran told 
the examiner that he was fired because he was a loner and for 
business reasons.  About this time the veteran obtained his 
real estate license, but never worked in real estate.  

The VA examiner noted that the veteran had one close friend 
and 10 to 12 acquaintances.  He also was the VFW commander in 
Webster, a Boy Scout charter representative, and a member of 
the Knights of Columbus.  Approximately once a month, he and 
his wife visited another couple or group.  They entertained 
once every few months.  His sons and their families visited 
approximately once a month.  He went to dinner once every few 
weeks and spent some time maintaining and repairing the house 
(which he described as a hobby).  The veteran stated that he 
tended to be a loner and generally did not like to listen to 
people describe trivial problems.  At the time of the 
examination, the veteran was not in any psychiatric 
treatment.  He was put off by group sessions at the Vet 
Center because he claimed that most of the veterans there 
were not combat veterans.

According to the veteran, he experienced intrusive thoughts 
about Vietnam two or three times a month.  He had nightmares 
approximately once a week and flashbacks once a month.  About 
once a month, he became intensely psychologically upset when 
thinking about Vietnam.  At such times, he also experienced 
physiological reactivity, particularly tension in his jaw.  
While he experienced some detachment, the veteran told the 
examiner that he was able to express loving feelings, but 
that when he did so they tended to be "mechanical".  The 
veteran awoke early in the morning and took anywhere from a 
half hour to an hour to fall back to sleep.  He was irritable 
three to four times a day, but stated that he handled this 
irritability by walking away.  His short term memory was 
quite variable, but his long term memory was good.  The 
veteran conceded that his concentration was poor and that he 
was easily distracted.  He indicated that, sometimes at work, 
he forgot what he was doing and had to read material over and 
over, and the examiner noted that the veteran tended to be 
somewhat hypervigilant with an exaggerated startle reaction.

The veteran described himself as depressed about two-thirds 
of the time and was almost always somewhat anxious.  
Joviality lasted no more than a day or so.  His self image 
was poor and he was quite sensitive to criticism.  There were 
no crying spells, and he denied suicidal ideation and 
homicidal ideation, but for some road rage.  The veteran 
denied drinking or drug consumption at present and any panic 
attacks.  He admitted to being somewhat suspicious of people 
but did not seem to be suspicious to the extent that overly 
interfered with his functioning.  The veteran did not display 
flattened affect and was not circumstantial or circumlocutory 
in speech.  He did not display stereotype speech and was able 
to understand complex commands.  His judgment was usually 
good.  His abstract thinking was not impaired.  He did have 
some disturbance of motivation on occasion.  The VA clinical 
psychologist indicated that, generally, the veteran could 
establish and maintain effective work and social 
relationships.  The diagnosis was PTSD and the psychologist 
assigned a GAF score of 62.


III.  Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
PTSD under Diagnostic Code (DC) 9411.  However, psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula.  See 38 C.F.R. § 
4.130 (2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a) (2007). 

Considering the pertinent  evidence in light of the above, 
the Board finds that the preponderance of the evidence 
reflects that, since the April 22, 2004 effective date of the 
grant of service connection, the veteran's psychiatric 
symptoms have more nearly approximated the criteria for the 
initial 30 percent rating assigned.  

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by interrupted sleep, 
occasional nightmares, irritability, occasional flashbacks, 
anxiety, depression, and some impairment in concentration.  
These symptoms are reflective of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), the 
level of impairment contemplated in the assigned 30 percent 
disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher, 50 percent, rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity, due to certain 
symptoms.  However, the Board notes that with the exception 
of impairment of short-term memory and some disturbance of 
motivation on occasion, the veteran has not been found to 
have panic attacks more than once per week; flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; or other symptoms that are characteristic of a 50 
percent rating.  The veteran has some documented symptoms of 
impaired impulse control, anxiety, anxious mood, depression, 
impaired concentration, and difficulty in interpersonal 
relationships, although these have not been shown to limit 
his ability to function independently on a daily basis. 

Additionally, the January 2008 VA examiner reported that the 
veteran was able to maintain a family relationship with his 
wife and their grown children, socialize with his wife and 
other couples, engage in volunteer activities with the VFW, 
Boy Scouts, and the Knights of Columbus, and that he had 
goal-directed thought processes.  In addition, the evidence 
of record in the claims file points to the ability of the 
veteran to engage in and maintain employment as a researcher 
in clinical laboratories associated with universities, even 
after being laid off from one position. 

Thus, while the medical evidence indicates that the veteran's 
PTSD has resulted in some of the symptoms listed among those 
included in the criteria for the 50 percent and 70 percent 
ratings, his overall symptoms, and level of impairment due to 
service-connected psychiatric disability, have been more 
consistent with the criteria for the 30 percent rating. 

The Board also points out that none of the GAF scores 
assigned since April 22, 2004, alone, provides a basis for 
assignment of any higher disability rating for the veteran's 
PTSD.  The May 2004 VA examiner assigned a GAF score of 70 
and the January 2008 VA examiner assigned a GAF score of 62.  
According to the DSM-IV, GAF scores ranging between 61 and 70 
are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning (e.g., theft within the 
household), but the individual generally is functioning 
pretty well and has some meaningful interpersonal 
relationships.  

In this case, the reported symptomatology noted above is 
consistent with no more than moderate symptoms or moderate 
difficulty in social and occupational functioning, and some 
sleep disturbances, which is also consistent with no more 
than that contemplated in the initial 30 percent rating.  

In short, the Board finds that the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating.  See 38 C.F.R. § 4.7 (2007).  As the 
criteria for the next higher, 50 percent, rating has not been 
met, it follows that the criteria for an even higher rating 
(70 or 100 percent) likewise have not been met  

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating represents the maximum rating 
assignable since the effective date of the grant of service 
connection for the veteran's PTSD.  As such, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating 
for PTSD, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


